Exhibit 10.1

 

February 17, 2009

 

The Board of Directors
Ibis Technology Corporation
32 Cherry Hill Drive
Danvers, MA  01923

 

Re:                               Ibis Dissolution and Liquidation

 

Dear Sirs:

 

This letter will serve as the agreement between Ibis Technology Corporation (the
“Company”) and Verdolino & Lowey, P.C. (the “Firm”) as to the terms and
condition of the Firm’s retention.

 

The Firm’s services will include assisting the Company executing the wind-down
and dissolution of the Company.  The Firm and the Company acknowledge that the
purpose of the wind-down and dissolution is to cause all of the Company’s
liabilities to be paid and to distribute any and all remaining funds to common
stockholders in accordance with the laws of the Commonwealth of Massachusetts. 
Retention of the Firm will be on the following terms and conditions:

 

1.                                       The Company hereby retains the Firm to
assist the Company in planning for the efficient and cost-effective wind-down
and dissolution of the Company to perform all services necessary or convenient
in connection with the wind-down and dissolution including, but not limited to:
payment of the Company’s obligations and distribution of all remaining funds to
common stockholders, including addressing any necessary personnel issues such as
payroll, benefits and COBRA implementation; evaluating and monitoring the
Company’s current reserves for unknown or unanticipated expenses; identifying
and causing the Company to pay federal, state and local tax obligations;
personal property liquidation; payables payments; records retention; telephone
inquiries from vendors, customers and stockholders; and mail receipt and
review.  The Firm shall also perform all accounting services, including the
preparation and filing of any and all state, federal and local tax returns.  All
services will be performed by the Firm under and subject to the direction of the
Board of Directors of the Company (the “Board”) or its designee.  Unless
otherwise terminated pursuant to Paragraph 10 below, the Firm’s services shall
terminate on the date on which the final distribution of proceeds is made to
common stockholders of record of the Company as of the Final Record Date (as
defined in the Company’s Plan of Complete Liquidation and Dissolution).

 

--------------------------------------------------------------------------------


 

2.                                       As of the date Mr. Reid’s resignation,
the Board shall elect Craig R. Jalbert of the firm Verdolino & Lowey, P.C.
(“Jalbert”) as Chief Administrative Officer and President of the Company, with
full authority and discretion to take such actions as are necessary or
convenient to effectuate the wind-down and dissolution of the Company, subject
to oversight and direction of the Board.  The Firm acknowledges that Jalbert is
its employee and agent and the Firm assumes full responsibility for Jalbert’s
performance of services to the Company as an officer or in any other capacity. 
The Board anticipates that it will require reports from Jalbert not less
frequently than quarterly.  All such reports shall set forth in reasonable
detail and be substantiated by documentation, where appropriate, the actions
taken, amounts paid on behalf of the Company, including to third parties for
legal, accounting, consulting and other services rendered to the Firm in
connection with the performance of its services pursuant to this Agreement,
charges billed by and paid to the Firm for work performed during such period,
all court filings and actions and all other matters relevant to the wind-down
and dissolution.  Jalbert shall be available to attend meetings or otherwise
communicate with the Board as it directs upon reasonable prior notice.

 

3.                                       As of the date of Mr. Schmidt’s
resignation, the Board shall further elect Jalbert as Treasurer and Secretary of
the Company.

 

4.                                       If the Board determines that the
dissolution process should be effected through a liquidating trust or an
assignment for the benefit of creditors, the Board will authorize Jalbert and/or
the Firm to act as liquidation agent under the liquidating trust or assignee
under an assignment for the benefit of creditors.  The Board may authorize the
Firm to act in some other similar position as appropriate to wind- down the
Company.

 

5.                                       The basis for the Firm’s charges will
be the time spent by the Firm’s professionals, including Jalbert’s services as
President and Chief Administrative Officer, Treasurer and Secretary of the
Company, as well as the Firm’s managers, staff, bookkeepers and clerical staff,
multiplied by their respective hourly rates in effect from time to time.

 

The Firm’s rates, which may be changed from time to time but no more frequently
than annually, are currently as set forth in Exhibit A, attached hereto.  There
is a minimum charge of one-tenth of an hour for each item billed, and the
Company will be charged for all professional time devoted to this matter,
including telephone calls, intra-firm conferences and travel.  The Firm agrees
that it shall not increase its rates on this project prior to September 1, 2009.

 

6.                                       The Firm’s charges to the Company will
include expenses reasonably incurred in connection with the services rendered
pursuant to this Agreement.  These expenses include copying, communication,
travel; storage, tax computer charges, and office and storage supplies, and any
other out-of-pocket expenses directly related to services rendered.  The Firm
will charge the exact amount of expenses

 

2

--------------------------------------------------------------------------------


 

incurred from any outside vendor, without any mark-up or administrative charge.
When services are supplied by the Firm (for example, photocopying and
telefacsimile transmission), the Firm will charge its standard rate applicable
at the particular time.

 

7.                                       The Board will pay the Firm a retainer
of $10,000 for services to be rendered pursuant to this Agreement.  The Firm
will render bills on a monthly or quarterly basis, and immediately pay them from
the retainer account.  Jalbert, as President and Treasurer of the Company, will
be authorized to remit to the Firm the amount of each of its bills promptly in
order to replenish the retainer.  The Firm will supply a copy of each invoice to
the Board at the time such invoice is rendered.  It is the intention of the
parties that the Firm shall have the cushion of this retainer until termination
of the Firm’s services by the Board, which shall occur no later than
contemporaneously with the final distribution to the common stockholders of the
Company as of the Final Record Date (as defined in the Company’s Plan of
Complete Liquidation and Dissolution).  Upon termination of the Firm’s services
hereunder, any amount remaining in the retainer account shall be refunded to the
Company.

 

8.                                       For the period of the Firm’s retention,
the Company shall maintain such director and officer liability insurance as the
Board deems appropriate (taking into consideration the cost, risk profile,
insurance market and other factors the Board deems relevant).  The Company shall
also purchase coverage for such tail period after its final dissolution, as it
deems appropriate.  In his capacity as President, Treasurer and Secretary of the
Company, Craig R. Jalbert shall be indemnified by the Company to the full extent
provided to Company officers in the charter, by-laws and Board resolutions of
the Company as well as by an director and officer liability insurance maintained
by the Company.  The Company and the Firm may enter into a separate
Indemnification Agreement.

 

9.                                       Subject to the direction and approval
of the Board, the Firm shall have the authority to engage, and to cause the
Company to compensate, legal counsel, including Choate Hall & Stewart and/or
other firms, or individual attorneys, to represent the Company and to provide
legal advice and assistance concerning the wind-down and dissolution of the
Company and the performance of the Firm’s services pursuant to this Agreement.

 

10.                                 This Agreement may be terminated at any
time, with or without cause, by either party.  In the event of termination by
the Company, the Company shall provide the Firm with 30 days prior written
notice of termination.  In the event of termination by the Firm, the Firm shall
provide the Board of Directors with 60 days prior written notice of
termination.  The Firm shall ensure that Jalbert shall tender his resignation as
President, Treasurer and Secretary contemporaneously with termination of the
Firm’s services.  Termination of this Agreement shall not terminate the
Company’s obligation to insure and indemnify Jalbert and to

 

3

--------------------------------------------------------------------------------


 

indemnify the Firm for claims incurred during the period prior to termination as
set forth elsewhere herein.

 

11.                                 This Agreement shall take effect upon
execution by the Firm and the Chairman of the Board on behalf of the Company.

 

In order to accept these terms and arrangements, please have an authorized
officer of the Company sign this agreement on behalf of the Company in the space
provided below and return a copy to me.

 

 

Very truly yours,

 

Verdolino & Lowey, P.C.

 

 

 

 

 

By:

 

 

 

Craig R. Jalbert, CIRA, a duly-authorized
representative of the Firm

 

 

 

 

Agreed on behalf of the Company

 

and with the Approval of its Board

 

of Directors

 

 

 

Ibis Technology Corporation

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Martin J. Reid

 

 

 

4

--------------------------------------------------------------------------------